         Case 2:19-cv-02407-CMR Document 184 Filed 11/02/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC                                   MDL 2724
 PHARMACEUTICALS PRICING                          16-MD-2724-CMR
 ANTITRUST LITIGATION

                                                  HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:                        19-cv-2407-CMR

 The State of Connecticut, et al. v.              NOTICE OF MOTION TO DISMISS
 Teva Pharmaceuticals USA, Inc., et al.


                      DEFENDANT DAVID BERTHOLD’S
             MOTION TO DISMISS PLAINTIFFS’ AMENDED COMPLAINT

         PLEASE TAKE NOTICE that Defendant David Berthold, by and through his

undersigned counsel, Klingeman Cerimele, Attorneys, hereby moves this Court for the entry of an

order dismissing all claims against him in the State Plaintiffs’ Amended Complaint (ECF No. 106,

Counts 20 and 35) pursuant to Federal Rule of Civil Procedure 12(b)(6). The grounds for this

Motion are set forth more fully in the accompanying Memorandum of Law.

                                                   Respectfully submitted,

                                                   Klingeman Cerimele, Attorneys

                                            By:    /s/ Henry E. Klingeman
                                                   Henry E. Klingeman, Esq.
                                                   Ernesto Cerimele, Esq.
                                                   James Crudele, Esq.
                                                   Attorneys for David Berthold
                                                   60 Park Place, Suite 1100
                                                   Newark, NJ 07102
                                                   Attorney for Defendant


Dated:        November 2, 2020
